       Case 8:16-cv-02549-TPB-CPT Document 240 Filed 09/12/19 Page 1 of 1 PageID 10419
                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

                                          CLERK'S MINUTES

CASE NO.:          8:16-cv-2549-T-60CPT               DATE:                September 12, 2019
HONORABLE CHRISTOPHER P. TUITE                        INTERPRETER:         N/A
                                                      LANGUAGE:
DISH NETWORK LLC
                                                      PLAINTIFF’S COUNSEL
v.                                                    Timothy Frank
GABY FRAIFER, et al.                                  DEFENSE COUNSEL
                                                      Joseph Sozzani
COURT REPORTER:             DIGITAL                   DEPUTY CLERK:        Lisa Bingham
TIME:    11:02 a.m. – 11:42 a.m.   TOTAL: 46 min.     COURTROOM:           12B
         11:54 a.m. – 12:00 p.m.


PROCEEDINGS:        MOTION HEARING


The Court hears oral argument re: Defendants’ Motion to Amend Answer (Doc. 229).

The Court takes a brief recess.

The Court takes the matter under advisement.
